Haden, Justice,
dissenting:
I respectfully dissent from the factual determinations and legal conclusions reached by the majority.
The record of this case discloses that the defendant landlord, Anderson H. Brown, owned one large piece of property in Dunbar, comprising several acres. On this property there was located two rental houses, a tavern and a confectionary known as the “Shack” or “Stand” which sold food, soft drinks, and operated pinball and other coin devices for the amusement of children in the neighborhood. The property was intersected by a stream which separated the rental houses from the commercial establishments. A concrete footbridge very near one of the houses traversed the stream. The plaintiff, then thirteen years old, was a business invitee of the Shack which was operated by Henry Dickerson, the lessee of Anderson H. Brown under oral agreement. James Hamilton had accepted the business invitation, had completed a purchase and was traveling on his way back to his grandfather’s property located adjacent to the defendant’s property when *915he was injured by reason of the defective condition of the footbridge on the property. An invitee of a tenant is an invitee of the landlord as respects the duty of care owed him, when the injury occurs upon a portion of the premises, exclusively under the landlord’s control, which is a known means of access to the leased premises. Brown v. DeMarie, 131 W.Va. 264, 274, 46 S.E.2d 797 (1948).
At trial, the defendant contended that the footbridge in question was appurtenant to and served only one of the rental residences on the lessor’s property. Extensive testimony, however, disclosed that the footbridge was an integral part of a pathway permissibly used by residents of both the adjacent nonowned property and the subject property owned by the defendant. It was commonly used by many people to travel to and from their residences to the Shack and the other place of business on the lessor’s property, and to other points beyond the lessor’s property, as well. It was true that the defendant had never expressly granted permission to anyone to use the footbridge in question, but it was just as true that many people, including strangers to the property, had used the footbridge with the lessor’s knowledge over a great period of time as a method of ingress and egress to and from the commercial businesses operated on the defendant’s property, with his implied consent.
The evidence in this case also demonstrates that the physical location of the entrance to the Shack faced to the interior of the Brown property and not to the exterior of that property as it is bounded to the rear by a public highway. The writer of the majority opinion erroneously placed the entrance to the Shack property as fronting on State Route No. 25 and implied that the plaintiff and others had thereby a ready and more convenient means of access to the property other than through the use of the footbridge. On this erroneous factual assumption, the reviewing courts held that as the plaintiff and others had alternative access from a public highway, chose to use the defendant’s footbridge route as a means of access to the Shack, they were licensees only. That conclusion does *916not follow where those who wished to enter Brown’s property from another more convenient point, permissively used by the public, entered the property and exited from it after conducting business on the property. The reasons and purposes which bring a person to land determine his classification as trespasser, licensee, or invitee. The choice of routes, dangerous and safe, and the conditions attendant thereon, latent and patent, are matters only of defense, which do not define the status of the user who enters land.
The majority has also done what the property law of this State does not recognize. It has subdivided and severed each improvement on the Brown property from the undivided unit of real estate owned by the lessor, without benefit of instrument of conveyance or lease.
In the face of the undisputed evidence adduced in this case and the property law of this State, it strikes me as remarkable that the majority would choose to treat as two separate parcels of real estate that which the law recognizes as one, and that which the residents of the area and users of the property also regarded as a unit of prop-, erty. In law, “premises” of the Anderson H. Brown property are coextensive with his boundary lines. (Citations omitted). •
On the proper facts of this case as they were proved and. submitted to the jury, and upon the resolution of factual disputes properly resolved by the jury, this case should have been indistinguishable from the case of Morgan v. Price, 151 W.Va. 158, 150 S.E.2d 897 (1966). In the Morgan case, the fact situation was'more favorable to the landowner than that which formed the basis for defense in this litigation. There, the defendant owned and operated a boat dock on the Monongahela River. In connection with this business, the defendant also offered fuel and foodstuffs for sale and provided picnic tables for dining. The landowner-operator prominently displayed “No Trespassing, Private Property” signs on his shoreline and docking area. Although the plaintiff was not a tenant *917at the defendant’s marina and, in fact, rented from another such facility on the river, she entered defendant’s property to purchase food from defendant’s vending machines. As she walked along the dock, after mooring her boat, one of the boards in the dock broke and she fell through, seriously injuring herself. The defendant at trial contended the injured party was a mere licensee or trespasser. The plaintiff successfully contended for the status of business invitee. This Court affirmed the judgment of the trial court upon a jury verdict and held for the plaintiff:
“A person is an invitee when for purposes connected with the business conducted on the premises he enters or uses a place of business.’ Point 1 Syllabus, Burdette v. Burdette, 147 W.Va. 313.” Syllabus point 1, id.
“ ‘The owner or the occupant of premises owes to an invited person the duty to exercise ordinary care to keep and maintain the premises in a reasonably safe condition.’ Point 2 Syllabus, Burdette v. Burdette, 147 W.Va. 313.” Syllabus point 2, id.
If this Court was correct in its decision in the Morgan case, and I believe it to have been, then the law' of that case should control the resolution and outcome of this case.
As in Morgan, the jury could lawfully infer and conclude from the evidence that the plaintiff entered the business premises by a normal means of ingress for patrons pursuant to an implied invitation to enter the premises. While a business invitee on the premises and while attempting to exit therefrom, the plaintiff was serously injured by reason of a defective condition of the premises for which the defendant was chargeable with the knowledge that such defective condition could proximately result in injury and damage to a business invitee.
This Court, and the lower courts, have also unconscionably invaded the province of the jury and, in doing so, have redecided factual conflicts, previously resolved by *918the jury, so as to fashion a result where the landowner is held only to those reduced legal duties owed a licensee. This type of decision illustrates anew that jurys should decide facts; appellate courts, particularly, should decide legal questions.
For the foregoing reasons I would have reversed the judgment of the Circuit Court of Kanawha County, reinstated the jury verdict and awarded judgment thereon to the appellant.
I am authorized to state that Justice Sprouse concurs in the views expressed in this dissenting opinion.